EXHIBIT 10.1




AMENDMENT NO. 1 TO

SHARE PURCHASE AGREEMENT




This Amendment No. 1 to Share Purchase Agreement (this “Amendment”), dated
October 25, 2011, by and among Par Pharmaceutical, Inc., a Delaware corporation
(the “Buyer”), Edict Pharmaceuticals Private Limited, a company incorporated
under the laws of India, having its registered office at 1/58, Pudupakkam Main
Road, Pudupakkam, Kelambakkam – 603 103, Chennai, Tamilnadu, India (the
“Company”), Clan Laboratories Private Limited, a company incorporated under the
laws of India, having its registered office at 1/58, Pudupakkam Main Road,
Pudupakkam, Kelambakkam – 603 103, Chennai, Tamilnadu, India (“Clan
Laboratories”), Muthusamy Shanmugam, an individual (“M. Shanmugam”), Jaganathan
Jayaseelan, an individual (“J. Jayaseelan”, and together with Clan Laboratories
and M. Shanmugam, the “Major Sellers” and each, a “Major Seller”), Seema Suresh,
an individual (“S. Suresh”), Thertha Investment & Portfolio Services Private
Limited, a company incorporated under the laws of India, having its registered
office at Flat No. 1, Prasanna Enclave, No. 30, Bharathi Avenue, 2nd Street,
Kotturpuram, Chennai – 600085, Tamil Nadu, India (“TIPS,” collectively with Clan
Laboratories,  J. Jayaseelan, M. Shanmugam and S. Suresh, the “Sellers,” and
each individually, a “Seller”), and J. Jayaseelan, solely in his capacity as
Sellers’ Representative.  Capitalized terms used but not defined herein shall
have the meanings attributed to them in the Purchase Agreement (as defined
below).




W I T N E S S E T H:




WHEREAS, the Buyer, the Company, the Sellers and the Sellers’ Representative,
have entered into that certain Share Purchase Agreement, dated May 17, 2011 (the
“Purchase Agreement”); and




WHEREAS, in accordance with Section 12.3 of the Purchase Agreement, the parties
desire to amend the Purchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:




1.

Amendments to Purchase Agreement.

(a)

Section 2.2(b) of the Purchase Agreement is hereby amended by deleting the
phrase “subject to Sections 2.3 and 12.5” and replacing it with the following:
“subject to Section 12.5”.

(b)

Section 2.2(c) of the Purchase Agreement is hereby amended and restated as
follows:





- 1 -

--------------------------------------------------------------------------------



“(c)

Additional Payments. In addition to the Closing Consideration, the Buyer shall
pay up to a maximum of $12,000,001 as the balance of consideration for the
Company Common Shares (“Additional Payments”), payable as, and subject to the
satisfaction of the conditions and the achievements, set forth below:

(i)

If the FDA’s inspection of the Facility is successful as indicated by (A) a No
Action Indicated Finding or a completed inspection without the issuance of a FDA
Form 483, (B) an acknowledgement letter from the FDA stating that the Company’s
response to any Form 483 issued in connection with such inspection is acceptable
to the FDA, or (C) a Voluntary Action Indicated classification with
recommendation for approval of any and all ANDA filings which were subject of
the inspection, then Buyer shall pay:

(1)

$3,000,000 no later than the later of (x) sixty (60) days after any of the
criteria set forth subsections (A) through (C) above is satisfied and (y) sixty
(60) after the Closing Date; and

(2)

$2,000,000 on the later of (x) five (5) business days after any of the criteria
set forth in subsections (A) through (C) above is satisfied and (y) eighteen
(18) months after the Closing Date.

(ii)

For each of the two products listed on Schedule 2.2 attached hereto and a third
product to be agreed upon by the Buyer and the Seller’s Representative in
writing (the “Third Product”), the Buyer shall pay $1,666,667 to the Sellers if
a complete ANDA is accepted for filing by the FDA on or before the first
anniversary of the Closing Date (or, with respect to the Third Product, the
first anniversary of the date on which the identification of the Third Product
is agreed if the Buyer and Sellers’ Representative have not reached agreement by
the Closing Date), which amount shall be payable within five (5) business days
after the applicable ANDA has been accepted for filing by the FDA.

(iii)

If complete ANDAs for all of the products listed on Schedule 2.2, the Third
Product, and two additional products to be agreed upon by the Buyer and the
Sellers’





- 2 -

--------------------------------------------------------------------------------

Representative in writing (collectively, the “Requested ANDAs,” and each
individually, a “Requested ANDA”) are accepted for filing by the FDA on or
before the first anniversary of the Closing Date (or, if the Buyer and the
Sellers’ Representative have not agreed on the Third Product or either of the
two additional products by the Closing Date, the first anniversary of the date
on which the identification of the final product is agreed), the Buyer shall pay
$2,000,000 to the Sellers within five (5) business days after all of the
Requested ANDAs have been accepted for filing.”

(c)

Section 2.3 of the Purchase Agreement is hereby deleted in its entirety and
replaced with the following: “[Intentionally Omitted]”.

(d)

Schedule 2.5 to the Purchase Agreement is hereby replaced in its entirety with
Schedule 2.5 attached hereto.

(e)

Section 6 of the Purchase Agreement is hereby amended by adding the following
new section thereto:

 “6.19   Maximum Indebtedness.  The Company and the Major Sellers shall ensure
that:

(a)   the aggregate amount of the Company Indebtedness (excluding any
Indebtedness incurred by the Company after the date hereof, with the prior
written consent of the Buyer, to purchase the materials and capital assets
necessary for the Company to develop products under the Supply Agreement (the
“Capex Loans”)), as set forth in the applicable Payoff Letters, shall not exceed
the rupee equivalent of $4,300,000; and

(b)   the aggregate amount of the Capex Loans (including all interest and fees
thereon) on the Closing Date, as set forth in the applicable Payoff Letter,
shall not exceed the rupee equivalent of the sum of (i) $800,000 (for a portion
of the capital and material expenditures set forth on Schedule 2.3(c) of the
Purchase Agreement) plus (ii) any additional amount approved in writing by Buyer
after the date hereof in respect of the purchase of materials or capital assets
(the “Approved Capex Loan Amount”).

(f)

Section 9.1(b) of the Purchase Agreement is hereby amended and restated as
follows:





- 3 -

--------------------------------------------------------------------------------

“by either the Buyer or the Company, if the Closing shall not have occurred by
December 19, 2011, upon written notice by such terminating party; provided that
at the time such notice is given, a material breach of this Agreement by such
terminating party shall not be the principal reason for the failure of the
Closing to occur;”

(g)

Section 9.1(d) of the Purchase Agreement is hereby amended by adding the
following new subsection thereto:

“(iii) that certain Settlement Agreement and Mutual Release and Covenant Not to
Sue, dated October 20, 2011, among Buyer, Par Pharmaceutical Companies, Inc., a
Delaware corporation, the Company, Clan Laboratories, Ordain Healthcare Private
Limited, a company organized under the laws of India, M. Shanmugam, J.
Jayaseelan, Gavis Pharma LLC, a Delaware limited liability company, Novel
Laboratories, Inc., a Delaware corporation, and Veerappan Subramanian, an
individual, is terminated.”

(h)

Section 10.2(a) of the Purchase Agreement is hereby amended by adding the
following new subsection thereto:

“(iv)   The existence of any Company Indebtedness, including Capex Loans, in
excess of the maximum amounts specified in Section 6.19 on the Closing Date.”

2.

Miscellaneous.

(a)

Governing Law.  This Amendment shall be governed by and construed in accordance
with the laws of the State of New York (without giving effect to the conflict of
laws principles thereof that would result in the application of the law of a
different jurisdiction).

(b)

Effect on Transaction Documents.  The terms and provisions set forth in this
Amendment shall amend and supersede the terms and provisions of the Purchase
Agreement solely to the extent set forth in Section 1 above, and except as
expressly amended in Section 1 above, the Purchase Agreement shall remain in
full force and effect.  All references in the Purchase Agreement and the
Ancillary Agreements to the Purchase Agreement shall be deemed to refer to such
agreement as amended by this Amendment.

(c)

Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.














- 4 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first above written.




Par Pharmaceutical, Inc.







By:/s/ Paul V. Campanelli

     Name: Paul V. Campanelli

     Title:  President – Par Pharmaceutical










Clan Laboratories Pvt. Ltd.










By:/s/ Jaganathan Jayaseelan

      Name: Jaganathan Jayaseelan

      Title:   Director







/s/ Jaganathan Jayaseelan

Jaganathan Jayaseelan













/s/ Muthusamy Shanmugam

Muthusamy Shanmugam










Edict Pharmaceuticals Private Limited







By:/s/ Jaganathan Jayaseelan

     Name: Jaganathan Jayaseelan

     Title:  President










Thertha Investment & Portfolio Services Private Limited







By:/s/ Suresh Bhojraj

      Name:

      Title:







/s/ Seema Suresh

Seema Suresh













Jaganathan Jayaseelan, as Sellers’ Representative







By: /s/ Jaganathan Jayaseelan

     Name:

     Title:





































[Signature Page to Amendment No. 1 to Share Purchase Agreement]





- 5 -